DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered and are addressed below.
Applicant requests (Remarks pg. 8) for the claimed “computer readable storage media” to be interpreted as “statutory subject matter.”  The examiner points out that the previous Office action noted (pg. 2) that claims drawn to the “computer readable storage media” recite statutory subject matter.
Applicant’s arguments regarding the Banerjee reference (Remarks pg. 9-11) are moot in view of the new grounds of rejection.
Applicant’s arguments regarding the Yeo reference (Remarks pg. 14) have been considered but are not persuasive.  
Applicant argues that “Yeo fails to explicitly teach or suggest generating a trained model for a specific bitrate of data transmission.”  The examiner respectfully disagrees.  The claim recites generating a first and second trained model based on first and second “bitrates,” respectively.  These bitrates are described by the specification (see [0003] and [0030]) as different bitrate encodings of a content file.  This subject matter is disclosed by Yeo, which teaches that the content is “encoded at multiple bitrates (or resolutions)” (see pg. 647 col. 1 and pg. 650) and that a DNN, or model, is trained “per input-resolution” (pg. 651 col. 1 and Table 2).  Table 2 shows a total of sixteen DNNs for the four bitrate encodings of the content file, four for each encoding.  Accordingly, Yeo clearly discloses generating a first and second trained model for first and second bitrates, respectively, as is required by claim 1.
Applicant also states (Remarks pg. 14) that Yeo does not teach “transmitting a combination of the trained model and a stream of content at the specific bitrate as requested based on the network condition by the viewer.”  The examiner respectfully disagrees.  Yeo describes that the neural adaptive delivery is built on top of an ABR system in which a specific bitrate version of content are requested by the viewer based on network conditions (see pg. 645 col. 1; pg. 649 col. 2).  Yeo’s system includes an ABR algorithm that “decides when to download a DNN model and which video bitrate to use for each video chunk” (pg. 646 col. 1) and “integrates the decision to download a DNN with bitrate selection for QoE maximization” (pg. 649 col. 2).  The client downloads both a specific bitrate video chunk and its corresponding partial DNN chunk (pg. 652 and Fig. 17).  These downloads occur alternately, as shown in Fig. 17, thus system transmits “a combination of the first trained model and the first stream of content” as required by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, US Pub No. 20180316949in view of Yeo et al., “Neural Adaptive Content-aware Internet Video Delivery” (cited in IDS of 09/25/2019).

As to claim 1 Banerjee discloses a method comprising: 
receiving, at a file server, an association with a broadcaster ([0005], [0024]; Fig. 2 – content 202 is received at server 208 from a broadcast (see [0061]) content source.  Receiving content by a broadcaster establishes an association with the broadcaster); 
receiving information about a first and second stream of content to be streamed from the broadcaster to the file server ([0022]; Fig. 1 – manifest 140, which is information about the different versions of content, is distributed to the file servers); 
receiving the first stream of content at a first bitrate; receiving the second stream of content at a second bitrate, wherein the second bitrate is distinct from the first bitrate ([0024] – content at first and second bitrates is received at server 208); 
receiving a request from a viewer for the first stream of content; and transmitting the first stream of content to the viewer while maintaining the first stream of content at the first bitrate ([0024] – clients request content, and the requested bitrate version is transmitted).  
Banerjee fails to disclose generating, based on the received first stream of content and the first bitrate, a first trained model for upscaling quality of the first stream of content; generating, based on the received second stream of content and the second bitrate, a second trained model for upscaling quality of the second stream of content, and wherein the second trained model is different from the first trained model; transmitting a combination of the first trained model and the first stream of content to the viewer while maintaining the first stream of content at the first bitrate, wherein the first trained model enables a receiver of the combination to perform, based on a network condition at the receiver, upscaling of the quality of the first stream of content in conjunction with an accelerator for super-resolution of the first stream of content for viewing on the receiver.
However, in an analogous art, Yeo discloses:
generating, based on the received first stream of content and the first bitrate, a first trained model for upscaling quality of the first stream of content; generating, based on the received second stream of content and the second bitrate, a second trained model for upscaling quality of the second stream of content, and wherein the second trained model is different from the first trained model (pg. 649, section 4.2; 650 col. 1; pg. 651 col. 1 and Table 2 - video is encoded at multiple resolutions/bitrates, and separate DNNs (trained models) are generated for each encoding); 
receiving a request from a viewer for the first stream of content; and transmitting a combination of the first trained model and the first stream of content to the viewer while maintaining the first stream of content at the first bitrate, wherein the first trained model enables a receiver of the combination to perform, based on a network condition at the receiver, upscaling of the quality of the first stream of content in conjunction with an accelerator for super-resolution of the first stream of content for viewing on the receiver (sections 4.2 and 5.1-5.3 – an ABR algorithm enables the client to download a bitrate encoding based on network conditions, as well as that bitrate’s corresponding DNN, or trained model.  This enables upscaling of quality for super-resolution of the stream – see pg. 647 col. 1).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Banerjee with the teachings of Yeo, the rationale being to improve efficiency in delivering video (see Yeo Abstract and pg. 647 col. 1 “System goal”).

As to claim 2 the system of Banerjee and Yeo discloses that the first stream of content and second stream of content are associated with a same content (Banerjee Fig 1 and its description; Yeo pg. 650 col. 1).  

As to claim 3 Banerjee discloses that the file server stores the first stream of content at a first location and stores the second stream of content at a second location (Fig. 3: 330; Fig. 6: 604-606).  

As to claim 4 Yeo discloses that the first stream of content is at a first resolution and the second stream of content is at a second resolution, wherein the first resolution is distinct from the second resolution (pg. 650 col. 1; Table 2).

As to claim 5 the system of Banerjee and Yeo discloses that the same content is video (Banerjee [0022]; Yeo pg. 650).  

As to claim 6 Yeo discloses that the file server generates the machine learning (ML) model from the same content (pg. 645 col. 2; 649 col. 1 – the server generates a DNN (machine learning) model from the content to be delivered).  

As to claim 7 the system of Banerjee and Yeo discloses that the file server receives a request for a playlist from the viewer ([0024] when playing a video, a manifest (playlist) is delivered.  Thus a request for video is a request a playlist: see [0022] and [0062].  Yeo pg. 650 col. 1).  

As to claim 8 the system of Banerjee and Yeo discloses that the file server provides the playlist ([0024]), wherein the playlist includes the first location of the first stream and the second location of the second stream ([0022]-[0024] – the manifest (playlist) describes the first and second stream, stored at first and second locations (see Fig. 3: 330), thus the playlist includes description of first and second locations.  Yeo pg. 650 col. 1).  

As to claim 9 Banerjee discloses that the file server receives a request, from the viewer, for the same content from the first location, wherein the first stream is to be sent to the viewer at the first bitrate ([0022]-[0024]).  

As to claim 10 Yeo discloses that the file server receives a request for the ML model to improve the first resolution of the first stream (pg. 650 col. 1: client selects a DNN (ML) model.  This is a request to improve resolution of the image stream).  

As to claim 11 see rejection of claim 1. Banerjee further discloses a computer storage media having stored thereon computer-executable instructions that when executed by a processor cause the processor (see Fig. 2) to perform the method of claim 1. 

As to claim 12 see rejection of claim 4.

As to claim 13 Banerjee discloses receiving, by the file server, metadata associated with the content from the broadcaster ([0022] manifest 140).  

As to claim 14 Banerjee discloses that metadata comprises a stream identifier, a resolution, and/or a type of content ([0022] – manifest describes content bitrate, therefore identifies type of content).  

As to claim 15 Yeo discloses that the trained model is based on a machine learning model associated with the content (pg. 650-651).

As to claim 16 the system of Banerjee and Yeo, as described above, discloses a computer storage media having stored thereon computer-executable instructions that when executed by a processor cause the processor to perform a method, the method comprising: 
sending a playlist request, from a viewer and to a file server, wherein the file server includes a first stream of content for streaming at a first bitrate and a second stream of content for streaming at a second bitrate, wherein the second bitrate is distinct from the first bitrate (Banerjee [0024]); 
in response to the request, receiving a playlist, wherein the playlist includes information about a first stream of content and a second stream of content that are available to be streamed from the file server to the broadcaster (Banerjee [0022]-[0024] – manifest 140 includes information regarding 1st and 2nd streams of content, and is requested and received at the client device); 
sending a request to receive the first stream of content; in response to the request to receive the first stream of content, receiving the first stream of content at the viewer (Banerjee [0024]); 
receiving information, in the playlist, associated with a machine learning (ML) model associated with content (Yeo pg. 645 col. 2; 649 col. 1 – the server generates a DNN (machine learning) model from the content to be delivered); 
requesting the ML model from the file server, wherein the ML model comprises a first trained model for upscaling quality of the first stream of content at the first bitrate and a second trained model for upscaling quality of the second stream of content at the second bitrate (Yeo pg. 650-651 – a DNN for a particular bitrate encoding is requested.  DNNs enable upscaling of quality for super-resolution of the stream – see pg. 647 col. 1); 
in response to the request, receiving the first trained model from the file server while maintaining the first stream of content at the first bitrate; and applying, based on a network condition at the viewer, the first trained model to upscale the first stream of content (Yeo sections 4.2 and 5.1-5.3 – an ABR algorithm enables the client to download a bitrate encoding based on network conditions, as well as that bitrate’s corresponding DNN, or trained model.  Pg. 647 the model is applied to upscale the stream).  

As to claim 17 see rejection of claim 8.

As to claim 18 Banerjee discloses that the playlist comprises information about the first bitrate for the first stream and the second bitrate for the second stream (([0022] – manifest describes content bitrate).  

As to claim 19 Yeo discloses that the ML model is specific to the type of content (pg. 645 col. 2; 649 col. 1 – the server generates a DNN (machine learning) model from the content to be delivered).  

As to claim 20 Yeo discloses that the ML model is applied in a super-resolution convolutional neural network to conduct hardware acceleration on the content to improve the resolution of the content (pg. 650 col. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423